Exhibit 10.2

JONES SODA CO.

2011 INCENTIVE PLAN

STOCK OPTION GRANT NOTICE

Jones Soda Co. (the “Company”) hereby grants to you an Option (the “Option”) to
purchase shares of the Company’s Common Stock under the Company’s 2011 Incentive
Plan (the “Plan”). The Option is subject to all the terms and conditions set
forth in this Stock Option Grant Notice (this “Grant Notice”) and in the Stock
Option Agreement and the Plan, which are incorporated into this Grant Notice in
their entirety.

 

Participant:    Jennifer Cue Grant Date:    9/12/2011 Vesting Commencement Date:
   9/12/2011 Number of Shares Subject to Option (the “Shares”):    10,000
Exercise Price (per Share):    $0.83 Option Expiration Date:    9/12/2021
(subject to earlier termination in accordance with the terms of the Plan and the
Stock Option Agreement) Type of Option:    Nonqualified Stock Option Vesting and
Exercisability Schedule:    100% of the Option will vest and become exercisable
on the first anniversary of the Vesting Commencement Date

Additional Terms/Acknowledgement: You acknowledge receipt of, and understand and
agree to, this Grant Notice, the Stock Option Agreement and the Plan. You
further acknowledge that as of the Grant Date, this Grant Notice, the Stock
Option Agreement and the Plan set forth the entire understanding between you and
the Company regarding the Option and supersede all prior oral and written
agreements on the subject.

 

JONES SODA CO.

 

/s/ WILLIAM R. MEISSNER

By: William Meissner

Title: Chief Executive Officer

    

PARTICIPANT

 

/s/ JENNIFER CUE

Jennifer Cue

Attachments:

1. Stock Option Agreement



--------------------------------------------------------------------------------

JONES SODA CO.

2011 INCENTIVE PLAN

STOCK OPTION AGREEMENT

Pursuant to your Stock Option Grant Notice (the “Grant Notice”) and this Stock
Option Agreement, Jones Soda Co. has granted you an Option under its 2011
Incentive Plan (the “Plan”) to purchase the number of shares of the Company’s
Common Stock indicated in your Grant Notice (the “Shares”) at the exercise price
indicated in your Grant Notice. Capitalized terms not explicitly defined in this
Stock Option Agreement but defined in the Plan shall have the same definitions
as in the Plan.

The details of the Option are as follows:

1. Vesting and Exercisability. Subject to the limitations contained herein, the
Option will vest and become exercisable as provided in your Grant Notice (the
“Vesting Period”).

2. Securities Law Compliance. Notwithstanding any other provision of this
Agreement, you may not exercise the Option unless the Shares issuable upon
exercise are registered under the Securities Act or, if such Shares are not then
so registered, the Company has determined that such exercise and issuance would
be exempt from the registration requirements of the Securities Act. The exercise
of the Option must also comply with other applicable laws and regulations
governing the Option, and you may not exercise the Option if the Company
determines that such exercise would not be in material compliance with such laws
and regulations.

3. Independent Tax Advice. You should obtain tax advice independent from the
Company when exercising the Option and prior to the disposition of the Shares.

4. Method of Exercise. You may exercise the Option by giving written notice to
the Company, in form and substance satisfactory to the Company, which will state
your election to exercise the Option and the number of Shares for which you are
exercising the Option. The written notice must be accompanied by full payment of
the exercise price for the number of Shares you are purchasing. You may make
this payment in any combination of the following: (a) by cash; (b) by wire
transfer or check acceptable to the Company; (c) if the Common Stock is
registered under the Exchange Act and to the extent permitted by law, by
instructing a broker to deliver to the Company the total payment required; or
(d) by any other method permitted by the Committee.



--------------------------------------------------------------------------------

5. Termination.

5.1 Termination Other Than for Cause. In the event of your Termination of
Service during the Vesting Period for any reason other than Cause, the Option
will continue to vest and become exercisable so long as you do not violate the
following non-disparagement provision at any time during the Vesting Period:

You shall not make any statement in derogation of the Company’s or the Company’s
designated parties’ products that (1) is made to the general public or becomes a
matter of public knowledge, (2) is verified to have been made or committed by
you and (3) you have not been able to retract or clarify so that the impact is
negated to the satisfaction of the Company within ten (10) days of written
notice from the Company setting forth the basis for such action.

Subject to Section 5.2, in the event of your Termination of Service at any time
and for any reason other than Cause, the Option may be exercised, to the extent
then vested and exercisable, at any time prior to the later of (1) December 11,
2012 or (2) 90 days after your Termination of Service, but in no event may the
option be exercised after the Option Expiration Date.

5.2 Termination for Cause or Violation of Non-Disparagement Provision. In the
event of your Termination of Service for Cause, or in the event you violate the
non-disparagement provision set forth in Section 5.1, the Option will
automatically terminate upon first notification to you of such termination or
violation, unless the Committee determines otherwise.

It is your responsibility to be aware of the date the Option terminates.

6. Limited Transferability. During your lifetime only you can exercise the
Option. The Option is not transferable except by will or by the applicable laws
of descent and distribution. The Plan provides for exercise of the Option by a
beneficiary designated on a Company-approved form. Notwithstanding the foregoing
and to the extent permitted by Section 422 of the Code, the Committee, in its
sole discretion, may permit you to assign or transfer the Option, subject to
such terms and conditions as specified by the Committee.

7. Withholding Taxes. As a condition to the exercise of any portion of an
Option, you must make such arrangements as the Company may require for the
satisfaction of any federal, state, local or foreign withholding tax obligations
that may arise in connection with such exercise.

8. Option Not an Employment or Service Contract. Nothing in the Plan or any
Award granted under the Plan will be deemed to constitute an employment contract
or confer or be deemed to confer any right for you to continue in the employ of,
or to continue any other relationship with, the Company or any Related Company
or limit in any way the right of the Company or any Related Company to terminate
your employment or other service relationship at any time, with or without
Cause.



--------------------------------------------------------------------------------

9. No Right to Damages. You will have no right to bring a claim or to receive
damages if you are required to exercise the vested portion of the Option within
the periods specified in Section 5 or if any portion of the Option is cancelled
or expires unexercised. The loss of existing or potential profit in Awards will
not constitute an element of damages in the event of your Termination of Service
for any reason even if the termination is in violation of an obligation of the
Company or a Related Company to you.

10. Binding Effect. This Agreement will inure to the benefit of the successors
and assigns of the Company and be binding upon you and your heirs, executors,
administrators, successors and assigns.

11. Section 409A. Notwithstanding any provision in the Plan or this Agreement to
the contrary, the Committee may, at any time and without your consent, modify
the terms of the Option as it determines appropriate to avoid the imposition of
interest or penalties under Section 409A; provided, however, that the Company
makes no representations that the Option shall be exempt from or comply with
Section 409A and makes no undertaking to preclude Section 409A from applying to
the Option.